The Honorable Jeff W. Schaeperkoetter Senator, District 23 State Capitol Building, Room 434 Jefferson City, Missouri 65101
Dear Senator Schaeperkoetter:
This opinion is in response to your question asking:
         Does Section 168.151, RSMo, prohibit a school district from collecting from a teacher tuition for a non-resident child of the teacher to attend school in the district?
In the statement of facts accompanying your question, you mention that a school district has adopted a tuition reduction program as a fringe benefit for professional and support staff. The program allows non-resident children of professional and support staff to attend school in the district at fifty percent of the normal tuition rate for non-resident students. The apparent concern is that the collection of any tuition from a teacher for a non-resident child of the teacher may violate Section 168.151, RSMo 1986.
Section 168.151, RSMo 1986, provides:
 168.151. Solicitation of or payment by teacher of expenses of school prohibited, penalty. — It is unlawful for any school board or any member or employee of a school board to solicit or to receive any money from any teacher employed by their district for the purpose of paying tuition or any other expenses of the operation of schools. It is unlawful for any teacher to contribute or to agree to contribute any portion of his salary to his school board, or any member, or employee thereof, for the purposes stated above. Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not to exceed one thousand dollars or by imprisonment for not more than one year or by both fine and imprisonment.
Legislative intent should be ascertained from the language used, considering the words in their plain and ordinary meaning. Metro Auto Auction v. Director of Revenue,707 S.W.2d 397, 401 (Mo. banc 1986). Section 168.151 expressly prohibits a school district from receiving any money from a teacher in the district for tuition purposes. Therefore, we conclude that Section 168.151 prohibits a school district from collecting from a teacher employed by the district tuition for a non-resident child of the teacher to attend school in the district.
CONCLUSION
It is the opinion of this office that Section 168.151, RSMo 1986, prohibits a school district from collecting from a teacher employed by the district tuition for a non-resident child of the teacher to attend school in the district.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General